Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-4, 6, 8-13, 16-17, 21-25, 27-32.


EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James Saragosa on 2/28/2022.

The application has been amended as follows: 

1.	(Currently Amended) A system, comprising:
	one or more memory devices that store executable program instructions; and

	a query receiver configured to receive a search query from a search user interface, the search query comprising a search term in a first language;
	a search results evaluator configured to determine whether execution of the search query will produce a predetermined number of search results by comparing a previously-obtained number of search results obtained through a prior execution of the search query to a predetermined number of desired search results; and
	a cross-language search manager configured to, in response to determining that the execution of the search query will not produce the predetermined number of search results:
	obtain a first translated version of the search term from a cache that stores translated search terms previously obtained from a network-accessible remote translation service as a part of a prior execution of the search query, the first translated version of the search term being in a second language that is different from the first language;
	request that a search be executed by a search engine based on at least the search term and the first translated version of the search term; 
	receive a set of search results from the search engine based on the search; and
	return the set of search results to the search user interface.

2.	(Previously Presented) The system of claim 1, further comprising:
	a search query transformer that is configured to transform the search query from a non-localized form to a localized form by identifying different language versions of a metadata field to which the search term will be applied and assigning search relevancy weights to each of the different language versions of the metadata field;
	wherein the search results evaluator is configured to determine whether execution of the localized form of the search query will produce the predetermined number of search results.

3.	(Original) The system of claim 2, wherein the search query transformer is configured to transform the search query from the non-localized form to the localized form by:
	identifying a preferred language associated with the search query; and
	sending an identifier of a scoring profile to be used by the search engine, the scoring profile being selected from among a plurality of scoring profiles based on the preferred language associated with the search query, the selected scoring profile identifying the search relevancy weights to be applied to each of the different language versions of the metadata field.


	identifying a preferred language associated with the search query; and
	assigning the search relevancy weights to each of the different language versions of the metadata field by including in the localized form of the search query a search relevancy weight for each combination of the search term and each of the different language versions of the metadata field.

5.	(Cancelled) 

6.	(Previously Presented) The system of claim 1, wherein the search results evaluator is configured to determine whether the execution of the search query will produce the predetermined number of search results by:
	requesting that the search engine execute the search query; and
	determining a number of search results in a set of search results received from the search engine based on the execution of the search query.

7.	(Cancelled)

8.	(Previously Presented) The system of claim 1, wherein the cross-language search manager is further configured to:

	request that the search be executed by the search engine based on the search term, the first translated version of the search term, and the second translated version of the search term.

9.	(Previously Presented) The system of claim 8, wherein the cross-language search manager is further configured to:
	terminate at least one of the obtaining, requesting, receiving or returning operations performed thereby in response to determining that a set of search results returned from a search executed by the search engine based on the search term and the first translated version of the search term has already produced the predetermined number of search results.

10.	(Currently Amended) A method, comprising:
	receiving a search query from a search user interface, the search query comprising a search term in a first language;
	determining whether execution of the search query will produce a predetermined number of search results by comparing a previously-obtained number of search results obtained through a prior execution of the search query to a predetermined number of search results; and

	obtaining a first translated version of the search term from a cache that stores translated search terms previously obtained from a network-accessible remote translation service as a part of a prior execution of the search query, the first translated version of the search term being in a second language that is different from the first language;
	requesting that a search be executed by a search engine based on at least the search term and the first translated version of the search term; 
	receiving a set of search results from the search engine based on the search; and
	returning the set of search results to the search user interface.

11.	(Previously Presented) The method of claim 10, further comprising:
	transforming the search query from a non-localized form to a localized form by identifying different language versions of a metadata field to which the search term will be applied and assigning search relevancy weights to each of the different language versions of the metadata field;
	wherein determining whether execution of the search query will produce the predetermined number of search results comprises determining whether execution of the localized form of the search query will produce the predetermined number of search results.


	identifying a preferred language associated with the search query; and
	sending an identifier of a scoring profile to be used by the search engine, the scoring profile being selected from among a plurality of scoring profiles based on the preferred language associated with the search query, the selected scoring profile identifying the search relevancy weights to be applied to each of the different language versions of the metadata field.

13.	(Original) The method of claim 11, wherein transforming the search query from the non-localized form to the localized form comprises:
	identifying a preferred language associated with the search query; and
	assigning the search relevancy weights to each of the different language versions of the metadata field by including in the localized form of the search query a search relevancy weight for each combination of the search term and each of the different language versions of the metadata field.

14.	(Cancelled) 

15.	(Cancelled)

16.	(Previously Presented) The method of claim 10, wherein the method further comprises obtaining a second translated version of the search term from 
	wherein the requesting that the search be executed by the search engine comprises requesting that the search be executed by the search engine based on the search term, the first translated version of the search term, and the second translated version of the search term.

17.	(Previously Presented) The method of claim 16, further comprising:
	terminating at least one of the obtaining, requesting, receiving or returning steps in response to determining that a set of search results returned from a search executed by the search engine based on the search term and the first translated version of the search term has already produced the predetermined number of search results.

18.-20. (Cancelled).

21.  (Currently Amended) A computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processing circuit of a computing device, perform a method, the method comprising:
	receiving a search query from a search user interface, the search query comprising a search term in a first language;
by comparing a previously-obtained number of search results obtained through a prior execution of the search query to a predetermined number of desired search results; and
	in response to determining that the execution of the search query will not produce the predetermined number of search results: 
	obtaining a first translated version of the search term from a cache that stores translated search terms previously obtained from a network-accessible remote translation service as a part of a prior execution of the search query, the first translated version of the search term being in a second language that is different from the first language;
	requesting that a search be executed by a search engine based on at least the search term and the first translated version of the search term; 
	receiving a set of search results from the search engine based on the search; and
	returning the set of search results to the search user interface.

22. (Currently Amended) The system of claim [[5]] 1, wherein the previously-obtained number of search results comprises a single numerical value.

23. (Currently Amended) The system of claim [[5]] 1, wherein the previously-obtained number of search results comprises a plurality of search results.

10, wherein the previously-obtained number of search results comprises a single numerical value. 

25. (Currently Amended) The method of claim [[14]] 10, wherein the previously-obtained number of search results comprises a plurality of search results.

26. (Cancelled) 

27. (Currently Amended) The computer-readable storage medium of claim [[26]] 21, wherein the previously-obtained number of search results comprises a single numerical value. 

28. (Currently Amended) The computer-readable storage medium of claim [[26]] 21, wherein the previously-obtained number of search results comprises a plurality of search results.

29. (Previously Presented) The computer-readable storage medium of claim 21, wherein the method further comprises:
	transforming the search query from a non-localized form to a localized form by identifying different language versions of a metadata field to which the search term will be applied and assigning search relevancy weights to each of the different language versions of the metadata field;


30.	(New) The computer-readable storage medium of claim 29, wherein transforming the search query from the non-localized form to the localized form comprises:
	identifying a preferred language associated with the search query; and
	sending an identifier of a scoring profile to be used by the search engine, the scoring profile being selected from among a plurality of scoring profiles based on the preferred language associated with the search query, the selected scoring profile identifying the search relevancy weights to be applied to each of the different language versions of the metadata field.

31.	(New) The computer-readable storage medium of claim 29, wherein transforming the search query from the non-localized form to the localized form comprises:
	identifying a preferred language associated with the search query; and
	assigning the search relevancy weights to each of the different language versions of the metadata field by including in the localized form of the search query a search relevancy weight for each combination of the search term and each of the different language versions of the metadata field.

32.	(New) The computer-readable storage medium of claim 21, wherein the method further comprises obtaining a second translated version of the search term from the network-accessible remote translation service, the second translated version of the search term being in a third language that is different from the first language and the second language; and
	wherein the requesting that the search be executed by the search engine comprises requesting that the search be executed by the search engine based on the search term, the first translated version of the search term, and the second translated version of the search term.

Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:

Liu teaches a method of automated question answering where different search strategies are implemented to find multiple types of data from multiple types of knowledge databases to determine one or more candidate answers to a question (see Abstract).  The method receives a search query in a first language (see [0024], [0043] – [0044]) and a search results evaluator configured to determine whether execution of the search query will produce a predetermined number of search results (see [0043] – [0044], “automatically process the input question received by the QA framework 122 and generate one or more answers in until the number of search results meets a pre-specified threshold”).  In response to determining that the execution of the search query will not produce the predetermined number of search results obtain a search term from a cache (see [0023], “knowledge database,” storing/caching mapped synonyms, [0080] – [0081], “The search may be broadened by expanding the mining set of search terms (i.e. conflation). A synonyms dictionary (e.g., WordNet) may be used to add synonyms of extracted question properties (e.g., focus, keywords, etc.) to the mining set” and “may use expanded keywords to perform the search” and “Expanded keywords are obtained by, for example, mapping original keywords (or stems of keywords) to synonyms, as previously described” where obtaining synonyms from database represents obtaining search term from a cache); request that a search be executed by a search engine based on at least the search term and the first translated version of the search term (see [0080] – [0081], and where synonym is “added to the mining set” to create expanded search query terms for finding search results); receive a set of search results from the search engine based on the search (see [0080] – [0085], execute expanded search query and receive associated “search results”); and return the set of search results to the search user interface (see [0080] – [0085], output “search results” to user, [0118] “search results...may be returned”).

Chen teaches a method of expanding a search into multiple other languages by retrieving the stored first search term to obtain a first translated version of the store the content written in each of the one or more languages in the index database 220,” and “The matcher 235 can identify that the language of the translated query 215 is Chinese and match the translated query 215 with Chinese content in the index database 220” where content in other language stored in index database represents cached translated version of search term, [0043], “If the search engine retrieves poor or insufficient search results for reasons including the language of the search queries, the search engine can be configured to activate the ELSE 115 in order to expand the language search”, [0051] – [0052], “In some implementations, the search query can be translated from a first language, e.g., the user's language, into a base language, and translated into multiple languages from the base language” where in in order to “expand the language search” system translate query into “multiple languages”).

The prior art of record, alone or in combination with each other, does not expressly disclose a system, comprising: one or more memory devices that store executable program instructions; and one or more processors operable to access the memory device(s) and to execute the executable program instructions, the executable program instructions comprising: a query receiver configured to receive a search query from a search user interface, the search query comprising .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENSEN HU whose telephone number is (571)270-3803. The examiner can normally be reached Monday - Friday 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENSEN HU/Primary Examiner, Art Unit 2169